FINAL ACTION
Response to Amendments
1.	The cancellation of claim 2 and the amendments of Claims 1, 3-5, 7, 12-14, 16 & 18, filed on August 22, 2021, are acknowledged. 
Claim Rejections – 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. Non-Obvious Subject Matter:
           A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
3.	Claims 1 and 3-18 are rejected under 35 U.S.C. §103(a) as being unpatentable over Shimanuki et al (U.S. Patent 7,525,184) in view of Bonifield et al (U.S. Patent 10,366,958). 
In re claim 1, discloses a semiconductor package comprising:
- a lead frame 16 comprising a lead 3c spaced apart from a pad 3c by a regular interval [Fig. 44];
- a semiconductor chip 2 adhered on the pad 3c; and
- a clip structure 4 electrically connecting lead 3c and the chip 2 [Fig. 45], wherein a first end of the clip structure 4 connected to the chip 2 contacts upper surface of a chip pad of the chip 2 and is adhered to an upper surface of the chip pad of the chip [Fig. 36].
Shimanuki does not suggest one end of a clip structure connected to a semiconductor chip inclining with respect to upper surfaces of chip pads.  Bonifield, teaching an analogous art to that of Shimanuki, discloses one end of a clip structure 130 connected to a semiconductor chip C2 inclining with respect to upper surfaces of chip pads 128 of the chip and adhered to the upper surfaces of the chip pads of the chip C2 [Fig. 1B], wherein the first end of the clip structure 130 has an upper surface, a cut surface, and a lower surface, and entire portions of the upper and lower surfaces of the first end are flat (i.e., upper/lower surfaces have 1/2-in portions being flat), and wherein an edge formed by the lower and cut surfaces of the first end is adhered toward the upper surface of the chip pad.
Shimanuki by utilizing “one end of a clip structure connected to a semiconductor chip inclining with respect to upper surfaces of chip pads” for the purpose of forming a better bonding.

    PNG
    media_image1.png
    155
    309
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    165
    550
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    194
    780
    media_image3.png
    Greyscale

Shimanuki (US. Pat. 7,525,184) Fig.44 and Bonifield (US. Pat. 10,366,958) Fig.1B
In re claim 2, Shimanuki discloses that an edge[,] formed after a lower surface of the clip structure 4 meets a cut surface of the clip structure[,] is adhered toward the upper surfaces of the chip pads 2a of the semiconductor chip 2 [Fig. 36].
In re claim 3, Bonifield discloses a first angle θ between the lower surface of the first end and the upper surface of the chip pad 128 and a second angle (i.e., angle formed by the cut surface of lead 130 and the upper surface of pad 128, in Fig 1B) between the cut surface of the first end and the upper surface of the chip pad being in the range of 10º to 85º [col. 5, ln.36].
In re claim 4, Bonifield discloses the lower surface and the cut surface of the first end inclining at a regular angle in the edge and a cross-section of the edge cutting along a longitudinal direction of the edge being in a V shape or a U shape [Fig. 1B].
In re claim 5, Bonifield discloses the edge filled in a third adhesive layer (i.e., stich bond 134, in col. 5, ln.31) and being in contact with the third adhesive layer 134 along with the lower and the cut surface.
In re claim 6, Bonifield does not suggest the third adhesive layer 134 comprising one of Sn, Pb, Ag, Cu, and Au.  It would have been obvious to a person having skills in the art to have modified the adhesive layer  of Bonifield by utilizing Sn, Pb, Ag, Cu, or Au.  Since this is merely an alternative layer material, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 7, discloses the third adhesive layer 134 connecting the first end of the clip structure 130 to the chip pad 128 by using a soldering [Fig. 1B].
In re claim 8, Shimanuki discloses that the lead 3c comprises first and second leads, both of which are placed at an opposite side centering around the pad 3c, the first lead is electrically connected to a gate of the semiconductor chip 2, and the second lead is electrically connected to a drain of the chip [Fig. 54].
In re claim 9, Shimanuki discloses the pad 3c comprising at least one or more first penetration holes 1m [Fig. 44], and the lead comprising at least one or more of second penetration holes 1m [Fig. 45].
In re claim 10, Shimanuki discloses the lead 3c comprising at least one or more second concaved parts interposed between the pad 1p and the second penetration holes 1m [Fig. 45].
In re claim 11, Shimanuki discloses the semiconductor chip 2 comprising a GaN semiconductor.
In re claim 12, Bonifield discloses the lower surface and the cut surface of the first end incline at a regular angle in the edge and at least a part of a cross-section of the edge cut along a longitudinal direction of the edge contacting the upper surface of the chip pad 128 of the chip C2 [Fig. 1B].
In re claim 13, Bonifield discloses the cross-section formed by cutting the edge formed to contact the upper surface of the chip pad 128 of the semiconductor chip C2 [Fig. 1B], but not further “in a width direction with the rate of 0.3 to 0.5:1.”
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “width direction with the rate of 0.3 to 0.5:1” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature, or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical.
In re claim 14, Bonifield discloses the lower surface and the cut surface of the first end incline at a regular angle in the edge and a cross-section of the edge cut along a longitudinal direction of the edge formed to be a chamfer and contacting the upper surface of the chip pad 127 of the chip C2 [Fig. 1B].
In re claims 15-17, Bonifield discloses the edge filled in the third adhesive layer 134 and thus, the lower surface, the cut surface, and at least a part of the cross-section of the edge cut along a longitudinal direction of the edge simultaneously contacting the third adhesive layer 134 [Fig. 1B].
In re claim 18, Shimanuki discloses a semiconductor package comprising:
- a semiconductor chip 2 comprising at least one chip pad 3c [Fig. 44]; 
- at least one lead 3c electrically connected to the chip pad 3c; and 
- a sealing member 3 covering the semiconductor chip 2 [Fig. 45], wherein a first end of the lead 4 contacts one surface of the chip pad 2a and is adhered to the chip pad[,] and a second end of the lead 4 is exposed to the outside of the sealing member 3 [Fig. 36].
Shimanuki does not suggest one end of a lead inclining with respect to one surface of a chip pad and adhered to the chip pad and an other end of the lead is exposed to the outside of the sealing member.  Bonifield discloses one end of a lead 130 inclining with respect to one surface of a chip pad 128 and adhered to the chip pad[,] and an other end of the lead exposed to the outside of the sealing member 3 [Fig. 1B], wherein the first end of the lead 130 has an upper surface, a cut surface, and a lower surface, and entire portions of the upper and lower surfaces of the first end are flat (i.e., upper/lower surfaces have 1/2-in portions being flat), and wherein an edge formed by the lower and cut surfaces of the first end is adhered toward the surface of the chip pad.  
It would have been obvious to a person having skills in the art to have modified the package in Shimanuki by utilizing “one end of a lead inclining with respect to one surface of a chip pad, …” for the purpose of forming a better bonding.
Response to Arguments
4.	Applicants’ arguments dated August 22, 2021 have been fully considered but they are unpersuasive.  Applicants argued that “Fig 1B of Bonifield shows that the upper and lower surfaces of an end of the bondwire 130 connected to the surface 128 are curved.”  The Examiner notes that Bonifield does teach the upper and lower surfaces of an end of the bondwire 130 connected to the surface 128 are flat (i.e., upper/lower surfaces have 1/2-in portions being flat).  Bonifield, therefore, anticipates claims 1 and 18.  Depended claims 3-17 are therefore be unpatentable for the same reason(s) mentioned above.
5.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Contact Information
6.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
August 31, 2021										    /Calvin Lee/

    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815